Per Curiam.

Appellees contend that the filing was not timely because it was not filed within ten days after the administrator’s decision on reconsideration was mailed to appellant. However, an examination of the record discloses no evidence to show when the decision was, in fact, mailed, nor did the employer attempt to assert a date of mailing before the Board of Review.
The judgment of the Court of Appeals is reversed.

Judgment reversed.

O’Neill, C. J., Herbert, CorrigaN, SterN, Celebrezze, W. BrowN and P. Broww, JJ., concur.